Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US Patent Publication 2003/0182014) in view of Sato (2017/0178015).

Regarding claims 1 and 10, McDonnell discloses a substrate processing apparatus comprising ([001] and [011]), 
a controller ([001] and [011]) for:
an operation part configured to operate a screen control part, a collection part, a determination part, and a calculation part ([0035] With reference again to FIG. 1, the detectors 16, 18, provide data input to the counters 20, 22 which track the total number of machine cycles. The counters 20, 22 in turn communicate with a processor 24 which performs the calculations for projecting tool replacement times. The processor performs the projection calculations based on the time-dependent counter 20, 22 values and based on a tools replacement schedule 26 that stores the expected tool cycle life in units of machine cycles. Preferably, the schedule 26 is updateable by a human machine operator using an interface including a schedule editor 28. The output of the processor 24 preferably includes actual projected tool replacement times. However, if desired, tool life remaining in terms of machine cycles can be calculated and displayed as well. [0036] Information pertaining to the tool replacement times and corresponding machine shut down times is displayed on a multi-color display device 30. By using a plurality of colors, e.g. white background to indicate the machine is not running at all, green to indicate the machine is running well, yellow to indicate that at least one tool should be replaced "soon", and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14. ), 
wherein the screen control part is configured to display, on a display part, a maintenance component management screen displaying one or more components, one or more mechanisms, or both, which are selected as management targets from components constituting the apparatus, mechanisms configured with a plurality of components, or both, as maintenance components ([0036] Information pertaining to the tool replacement times and corresponding machine shut down times is displayed on a multi-color display device 30. By using a plurality of colors, e.g. white background to indicate the machine is not running at all, green to indicate the machine is running well, yellow to indicate that at least one tool should be replaced "soon", and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14. [0037] In the preferred embodiment, the machine cycle counters 20, 22, the processor 24, tools replacement cyclic schedule table 26, schedule editor 28, and multi-color display device 30 are provided as a single computer system 32, e.g. as a personal computer or a workstation. Although integration of the major apparatus components into a computer system 32 is preferred, the apparatus 10 could also be formed using predominantly discrete components. For example, the multi-color display device 30 could include plurality of status indicators, each associated with a machine, such as ruggedized colored shop bulbs, known in the art as a "Christmas tree", of suitable colors. [0038] With reference next to FIG. 3, a preferred main display screen 50 which is displayed on the multi-color display device 30 is shown. The display 50 includes a panel entitled "Machine Operations & Counts" 52 that shows the status of each monitored machine. In the illustrated embodiment, the apparatus is capable of monitoring up to sixteen individual machines numbered 1 . . . 16, but only fifteen machines are currently operating. It is to be appreciated that the present invention is not limited to use with sixteen machines. The panel 52 displays information including the current number of counted machine cycles: 15023 cycles for machine #1; 15008 cycles for machine #2; 14922 cycles for machine #3; and so forth. Machine #13 is not running or is off-line, and hence shows 0 cycles. The background of the count displays are preferably color coded to provide a quick easily understood visual indication of the operational status of each machine. A background color of "white", e.g., machine #13, indicates a machine which is not running or is off-line. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected. [0043] With reference to FIG. 4, the user interface display screen 70 provides information regarding the tools of a particular machine, e.g. the machine #1 as indicated in the "Machine" dialog 72. Information columns are provided, including: "Tool Description"; "Cycle Life"; "Cycle Count"; "RPM"; "S.F./Min"; and "Comments". The "Tool Description" and "Comments" columns are text fields for holding data relating to a general description of the total and operator's comments regarding the tool, respectively. "Cycle Life" refers to the number of cycles a new tool can endure, expressed in terms of machine cycles. This value is user-selected based on the tool manufacturer's recommended tool life, prior experience of the tool life in the production line, operator initiation, or similar sources. "Cycle Count" is the number of cycles remaining for the currently installed tool. The "Cycle Count" decrements toward zero each time the corresponding machine executes a machine cycle. In one embodiment, the "Cycle Count" for each tool is color coded to indicate the temporal proximity of the next replacement of that tool, e.g. using a green/yellow/red color scheme similar to that used for the machine count 54, 56, 58 in FIG. 3. Preferably, the "Cycle Count" decrements below zero to indicate that the current tool is overdue for replacement, and by how many cycles, as shown for the tool numbered 8 in FIG. 4. A count "Reset" button 74 is provided for each tool to enable the operator to reset the "Cycle Count" to its initial value, i.e. to the corresponding "Cycle Life" value, when the current tool is in fact replaced. The "RPM" and "S.F./Min" columns provide a field to receive information on the revolutions per minute or surface feet per minute operating parameter of the tool, respectively, insofar as it applies and is useful. It is to be appreciated that these are physical description fields.); 
wherein the collection part is configured to collect component data related to each of the maintenance components ([0033] Each machine 12, 14 has a corresponding suitably arranged machine cycle detector 16, 18 such as a mechanical cam and switch mechanism (not shown) that detects the occurrence of machine cycles. A corresponding machine cycle counter 20, 22 provided in the subject apparatus 10 tracks the number of cycles executed by each machine. The machine cycle detectors 16, 18 can take various forms. In one detector embodiment, an additional sensor (not shown) detects a machine operation that occurs a known number of times, e.g. once, per cycle. In another detector embodiment, the output of a machine cycle sensor (not shown) is integral with the machine is used. In this latter case, it is often advantageous to include filtering and isolation circuitry between the built-in machine cycle sensor and the counter 20, 22. [0034] FIG. 2 shows a preferred hardware embodiment of a passive filtering and isolation circuit 40 that is suitable for transferring the output of an integral machine cycle sensor to the monitoring apparatus, e.g. to the counter 20, 22. The circuit 40 includes a light emitting diode 42 to provide a visual indicator of occurrence of a machine cycle. [0038] With reference next to FIG. 3, a preferred main display screen 50 which is displayed on the multi-color display device 30 is shown. The display 50 includes a panel entitled "Machine Operations & Counts" 52 that shows the status of each monitored machine. In the illustrated embodiment, the apparatus is capable of monitoring up to sixteen individual machines numbered 1 . . . 16, but only fifteen machines are currently operating. It is to be appreciated that the present invention is not limited to use with sixteen machines. The panel 52 displays information including the current number of counted machine cycles: 15023 cycles for machine #1; 15008 cycles for machine #2; 14922 cycles for machine #3; and so forth. Machine #13 is not running or is off-line, and hence shows 0 cycles. The background of the count displays are preferably color coded to provide a quick easily understood visual indication of the operational status of each machine. A background color of "white", e.g., machine #13, indicates a machine which is not running or is off-line. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected. [0045] The information contained in tooling setup screen 70 shown in FIG. 4 corresponds to an existing part or job running on machine #1 which is in turn connected to the monitoring apparatus 10. Preferably, the tooling setup 70 or a similar interfacing element is also usable in an off-line mode. For example, when a new part or job is commissioned, it is advantageous to set up the tooling parameters of the monitoring apparatus 10 for monitoring the new job prior to placing the machine on line on the shop floor. This permits the tooling parameters to be adjusted without impacting machine run time. Advantageously, certain options of the tooling setup 70, such as the reset buttons 74, are disabled when performing off-line tooling setup. [0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired. [0048] With reference next to FIG. 6, the tool cycle count 86 and the machine operation rate 90 are used to project the tool change time for each tool 92. The projecting step(s) 92 is/are repeated for each tool of the cycled machine to produce a table of tool change times for the plurality of tools 94. [0049] With reference to FIG. 7, a preferred method for projecting 92 the replacement time for a tool is described. Given the present tool cycle count 86 and the rate of machine operation 90, which is assumed to be linear, a linear plot 96 is calculated starting at the present tool cycle count 86 and proceeding downward with a slope magnitude corresponding to the machine operation rate 90. At a point 98 the plotted line 96 reaches zero tool cycle counts. The time interval between the present and the time when the tool cycle count reaches zero is the projected tool replacement time 94.); 
wherein the determination part is configured to, for each of the maintenance components, compare a cumulative value of the component data with a predetermined threshold value to determine whether the cumulative value exceeds the predetermined threshold value ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired.); 
wherein the calculation part is configured to calculate replacement times estimated for replacing the maintenance components ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired. [0048] With reference next to FIG. 6, the tool cycle count 86 and the machine operation rate 90 are used to project the tool change time for each tool 92. The projecting step(s) 92 is/are repeated for each tool of the cycled machine to produce a table of tool change times for the plurality of tools 94. [0049] With reference to FIG. 7, a preferred method for projecting 92 the replacement time for a tool is described. Given the present tool cycle count 86 and the rate of machine operation 90, which is assumed to be linear, a linear plot 96 is calculated starting at the present tool cycle count 86 and proceeding downward with a slope magnitude corresponding to the machine operation rate 90. At a point 98 the plotted line 96 reaches zero tool cycle counts. The time interval between the present and the time when the tool cycle count reaches zero is the projected tool replacement time 94.); and 
wherein the operation part is configured to:
cause the calculation part to calculate the replacement times ([0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired. [0048] With reference next to FIG. 6, the tool cycle count 86 and the machine operation rate 90 are used to project the tool change time for each tool 92. The projecting step(s) 92 is/are repeated for each tool of the cycled machine to produce a table of tool change times for the plurality of tools 94. [0049] With reference to FIG. 7, a preferred method for projecting 92 the replacement time for a tool is described. Given the present tool cycle count 86 and the rate of machine operation 90, which is assumed to be linear, a linear plot 96 is calculated starting at the present tool cycle count 86 and proceeding downward with a slope magnitude corresponding to the machine operation rate 90. At a point 98 the plotted line 96 reaches zero tool cycle counts. The time interval between the present and the time when the tool cycle count reaches zero is the projected tool replacement time 94.); 
cause the screen control part to display, on the display part, the maintenance component management screen displaying the maintenance components sequentially from a maintenance component having an earliest replacement time among the calculated replacement times to a maintenance component having a latest replacement time among the calculated replacement times ( Figures 3-4 and 14 and[0038] With reference next to FIG. 3, a preferred main display screen 50 which is displayed on the multi-color display device 30 is shown. The display 50 includes a panel entitled "Machine Operations & Counts" 52 that shows the status of each monitored machine. In the illustrated embodiment, the apparatus is capable of monitoring up to sixteen individual machines numbered 1 . . . 16, but only fifteen machines are currently operating. It is to be appreciated that the present invention is not limited to use with sixteen machines. The panel 52 displays information including the current number of counted machine cycles: 15023 cycles for machine #1; 15008 cycles for machine #2; 14922 cycles for machine #3; and so forth. Machine #13 is not running or is off-line, and hence shows 0 cycles. The background of the count displays are preferably color coded to provide a quick easily understood visual indication of the operational status of each machine. A background color of "white", e.g., machine #13, indicates a machine which is not running or is off-line. [0040] The display panel 52 of the main display screen 50 also includes indicators 60 that are operatively connected with the machine cycle detector, e.g. detectors 16, 18, corresponding the machine. The indicators 60 change state, preferably light up or otherwise change in appearance, when completion of a machine cycle is detected, e.g. as shown for the indicator 60.sub.2 corresponding to machine #1. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected.); and 
cause the screen control part to display, on the display part, each of the maintenance components and the component data related thereto, which are updated for each predetermined cycle (See Figures 4 and 14 and [0043] With reference to FIG. 4, the user interface display screen 70 provides information regarding the tools of a particular machine, e.g. the machine #1 as indicated in the "Machine" dialog 72. Information columns are provided, including: "Tool Description"; "Cycle Life"; "Cycle Count"; "RPM"; "S.F./Min"; and "Comments". The "Tool Description" and "Comments" columns are text fields for holding data relating to a general description of the total and operator's comments regarding the tool, respectively. "Cycle Life" refers to the number of cycles a new tool can endure, expressed in terms of machine cycles. This value is user-selected based on the tool manufacturer's recommended tool life, prior experience of the tool life in the production line, operator initiation, or similar sources. "Cycle Count" is the number of cycles remaining for the currently installed tool. The "Cycle Count" decrements toward zero each time the corresponding machine executes a machine cycle. In one embodiment, the "Cycle Count" for each tool is color coded to indicate the temporal proximity of the next replacement of that tool, e.g. using a green/yellow/red color scheme similar to that used for the machine count 54, 56, 58 in FIG. 3. Preferably, the "Cycle Count" decrements below zero to indicate that the current tool is overdue for replacement, and by how many cycles, as shown for the tool numbered 8 in FIG. 4. A count "Reset" button 74 is provided for each tool to enable the operator to reset the "Cycle Count" to its initial value, i.e. to the corresponding "Cycle Life" value, when the current tool is in fact replaced. The "RPM" and "S.F./Min" columns provide a field to receive information on the revolutions per minute or surface feet per minute operating parameter of the tool, respectively, insofar as it applies and is useful. It is to be appreciated that these are physical description fields. [0044] In addition to the columns of information relating to the tools, general information about the machine operation is also selectively provided. In the preferred display 70, such auxiliary information includes: "Part", i.e. an identifier for the part being produced by the machine; "Machine Count", i.e. number of parts produced so far; "Work Order" and "Revision No." therefor; and selected user authorization dialogs including "Authorization Name" and "Password". Optionally, the latter can be used to limit the ability to change machine and/or tool settings to authorized operators or other authorized individuals. [0045] The information contained in tooling setup screen 70 shown in FIG. 4 corresponds to an existing part or job running on machine #1 which is in turn connected to the monitoring apparatus 10. Preferably, the tooling setup 70 or a similar interfacing element is also usable in an off-line mode. For example, when a new part or job is commissioned, it is advantageous to set up the tooling parameters of the monitoring apparatus 10 for monitoring the new job prior to placing the machine on line on the shop floor. This permits the tooling parameters to be adjusted without impacting machine run time. Advantageously, certain options of the tooling setup 70, such as the reset buttons 74, are disabled when performing off-line tooling setup.).
McDonnell does not explicitly disclose:
wherein the calculation part is configured to repeatedly perform:
calculating an average value of a plurality of average values of the component data for a predetermined period, each of the plurality of average values of the component data being obtained for a predetermined cycle;
calculating an expected value of a cumulative value of the component data based on the average value of the plurality of average values of the component data: and
calculating replacement times estimated for replacing the maintenance components, respectively, by determining the expected value of the cumulative value of the component data exceeds a predetermined threshold value of the component data.
However Sato, which is directed to a maintenance timing prediction system and a maintenance timing prediction device, in particular to a technique to automatically predict maintenance timing of a component of a machine tool further teaches:
wherein the calculation part is configured to repeatedly perform:
calculating an average value of a plurality of average values of the component data for a predetermined period, each of the plurality of average values of the component data being obtained for a predetermined cycle;
calculating an expected value of a cumulative value of the component data based on the average value of the plurality of average values of the component data: and
calculating replacement times estimated for replacing the maintenance components, respectively, by determining the expected value of the cumulative value of the component data exceeds a predetermined threshold value of the component data ( [0037] When a new replacement history is input, the component lifetime prediction processing part 103 extracts all of the replacement dates when the same component is replaced in the past in the plurality of the machine tools 200 by referring to the component replacement history storing part 102. Further, the component lifetime prediction processing part 103 reads all of the data right before the extracted replacement dates by referring to the collection data storing part 101. The component lifetime prediction processing part 103 analyses the extracted data and specifies the kind of the data indicating the same trend at the past replacement timing of the component among the extracted data. [0039] Thus, the component lifetime prediction processing part 103 can extract a kind of the data, for example the change amount of the data between the past replacement dates which is always within the predetermined error range, or the value of the data right before the past replacement date which is always within the predetermined error range. [0042] The component lifetime prediction processing part 103 thereafter continues to monitor the collection data storing part 101 at any time and shows the predicted lifetime on the display part 105. Specifically, the component lifetime prediction processing part 103 thereafter monitors the storing data and calculates a change rate of the value of the data at any time. Then, the component lifetime prediction processing part 103 calculates the timing when the data reaches the threshold based on the value of the present data and the change rate. [0050] The component lifetime prediction processing part 103 extracts each data right before the past two replacement dates by referring to the collection data storing part 101, and then the component lifetime prediction processing part 103 calculates a change amount of the two data, namely the differences between the two data. The component lifetime prediction processing part 103 sequentially calculates each of the change amounts of the data between the past replacement dates in a similar way. Further, the component lifetime prediction processing part 103 executes the similar process against the data of all of the machine tools 200 (S203 through S208). [0051] Here, the component lifetime prediction processing part 103 judges whether the difference between the change amounts extracted from a certain machine is within a predetermined error range (for example, less than 10%). For example, in Data 1 shown in FIG. 3A, each of the change amounts of the data among three times of the component replacement is within ±10% as the specific error range. Namely, the change amount 1 the change amount 2 the change amount 3. Accordingly, it is determined that Data 1 is effective in the lifetime prediction in the future. On the other hand, in Data 2, the change amounts of the data among three times of the component replacement are not constant. Accordingly, it is determined that Data 2 is not effective in the lifetime prediction. [0052] The component lifetime prediction processing part 103 executes the judgment of the effectiveness of the data against all of the machine tools 200 in the similar way. Then, the component lifetime prediction processing part 103 judges whether a number of the change amount determined as effective in all of the machine tools 200 exceeds a specific number or probability. In a case in which the number of the change amount determined as effective in all of the machine tools 200 exceeds a specific number or probability, it is determined at further higher accuracy that the data is effective in the lifetime prediction (S211 through S218). [0053] Next, the component lifetime prediction processing part 103 acquires the data right before a plurality of the past replacement dates by referring to the collection data storing part 101. The component lifetime prediction processing part 103 executes the similar process against the data of all of the machine tools 200. [0054] Here, the component lifetime prediction processing part 103 judges whether the difference between the data extracted from a certain machine is within a predetermined error range (for example, less than 10%). For example, in Data 3 shown in FIG. 3B, each of the values of the data among three times of the component replacement is within ±10% as the specific error range. Namely, the value 1≈the value 2≈the value 3. Accordingly, it is determined that Data 3 is effective in the lifetime prediction in the future. On the other hand, in Data 4, the values of the data among three times of the component replacement are not constant. Accordingly, it is determined that Data 4 is not effective in the lifetime prediction. [0055] The component lifetime prediction processing part 103 executes the judgment of the effectiveness of the data against all of the machine tools 200 in the similar way. Then, the component lifetime prediction processing part 103 judges whether a number of the value determined as effective in all of the machine tools 200 exceeds a specific number or probability. In a case in which the number of the value determined as effective in all of the machine tools 200 exceeds a specific number or probability, it is determined at further higher accuracy that the data is effective in the lifetime prediction. [0056] Next, the component lifetime prediction processing part 103 executes the lifetime prediction of the replacement component against the machine tool 200 in which the data determined as effective in the lifetime prediction is acquired. At first, the component lifetime prediction processing part 103 calculates a threshold by adding an average change amount of the data to the value of the data right before the latest replacement date.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the teachings of Sato of calculating a prediction value in order to calculate a replacement time of a component since such improvement allows for analysis of trends and allows for further accuracy of the data as disclosed by Sato.
Regarding claim 2, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement time of a specific mechanism, which is configured with plural components, as one of the maintenance components in a color-coded manner on the maintenance component management screen, and wherein the replacement time of the specific mechanism is an earliest replacement time among replacement times calculated for the plural components of the specific mechanism  (See Figures 4 and 14 and [0040] The display panel 52 of the main display screen 50 also includes indicators 60 that are operatively connected with the machine cycle detector, e.g. detectors 16, 18, corresponding the machine. The indicators 60 change state, preferably light up or otherwise change in appearance, when completion of a machine cycle is detected, e.g. as shown for the indicator 60.sub.2 corresponding to machine #1. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected. [0043] With reference to FIG. 4, the user interface display screen 70 provides information regarding the tools of a particular machine, e.g. the machine #1 as indicated in the "Machine" dialog 72. Information columns are provided, including: "Tool Description"; "Cycle Life"; "Cycle Count"; "RPM"; "S.F./Min"; and "Comments". The "Tool Description" and "Comments" columns are text fields for holding data relating to a general description of the total and operator's comments regarding the tool, respectively. "Cycle Life" refers to the number of cycles a new tool can endure, expressed in terms of machine cycles. This value is user-selected based on the tool manufacturer's recommended tool life, prior experience of the tool life in the production line, operator initiation, or similar sources. "Cycle Count" is the number of cycles remaining for the currently installed tool. The "Cycle Count" decrements toward zero each time the corresponding machine executes a machine cycle. In one embodiment, the "Cycle Count" for each tool is color coded to indicate the temporal proximity of the next replacement of that tool, e.g. using a green/yellow/red color scheme similar to that used for the machine count 54, 56, 58 in FIG. 3. Preferably, the "Cycle Count" decrements below zero to indicate that the current tool is overdue for replacement, and by how many cycles, as shown for the tool numbered 8 in FIG. 4. A count "Reset" button 74 is provided for each tool to enable the operator to reset the "Cycle Count" to its initial value, i.e. to the corresponding "Cycle Life" value, when the current tool is in fact replaced. The "RPM" and "S.F./Min" columns provide a field to receive information on the revolutions per minute or surface feet per minute operating parameter of the tool, respectively, insofar as it applies and is useful. It is to be appreciated that these are physical description fields. [0044] In addition to the columns of information relating to the tools, general information about the machine operation is also selectively provided. In the preferred display 70, such auxiliary information includes: "Part", i.e. an identifier for the part being produced by the machine; "Machine Count", i.e. number of parts produced so far; "Work Order" and "Revision No." therefor; and selected user authorization dialogs including "Authorization Name" and "Password". Optionally, the latter can be used to limit the ability to change machine and/or tool settings to authorized operators or other authorized individuals. [0045] The information contained in tooling setup screen 70 shown in FIG. 4 corresponds to an existing part or job running on machine #1 which is in turn connected to the monitoring apparatus 10. Preferably, the tooling setup 70 or a similar interfacing element is also usable in an off-line mode. For example, when a new part or job is commissioned, it is advantageous to set up the tooling parameters of the monitoring apparatus 10 for monitoring the new job prior to placing the machine on line on the shop floor. This permits the tooling parameters to be adjusted without impacting machine run time. Advantageously, certain options of the tooling setup 70, such as the reset buttons 74, are disabled when performing off-line tooling setup.).
Regarding claim 4, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement time of a specific mechanism, which is configured with plural components, as one of the maintenance components on the maintenance component management screen, and
wherein when the button for displaying the replacement time of the specific mechanism is pressed, the screen control part is configured to display, on the display part, a maintenance component detailed screen, which displays a replacement time of each of the plural components of the specific mechanism and the number of days up to the replacement time while displaying a threshold value and a cumulative value of component data related to each of the plural components ([0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected. [0043] With reference to FIG. 4, the user interface display screen 70 provides information regarding the tools of a particular machine, e.g. the machine #1 as indicated in the "Machine" dialog 72. Information columns are provided, including: "Tool Description"; "Cycle Life"; "Cycle Count"; "RPM"; "S.F./Min"; and "Comments". The "Tool Description" and "Comments" columns are text fields for holding data relating to a general description of the total and operator's comments regarding the tool, respectively. "Cycle Life" refers to the number of cycles a new tool can endure, expressed in terms of machine cycles. This value is user-selected based on the tool manufacturer's recommended tool life, prior experience of the tool life in the production line, operator initiation, or similar sources. "Cycle Count" is the number of cycles remaining for the currently installed tool. The "Cycle Count" decrements toward zero each time the corresponding machine executes a machine cycle. In one embodiment, the "Cycle Count" for each tool is color coded to indicate the temporal proximity of the next replacement of that tool, e.g. using a green/yellow/red color scheme similar to that used for the machine count 54, 56, 58 in FIG. 3. Preferably, the "Cycle Count" decrements below zero to indicate that the current tool is overdue for replacement, and by how many cycles, as shown for the tool numbered 8 in FIG. 4. A count "Reset" button 74 is provided for each tool to enable the operator to reset the "Cycle Count" to its initial value, i.e. to the corresponding "Cycle Life" value, when the current tool is in fact replaced. The "RPM" and "S.F./Min" columns provide a field to receive information on the revolutions per minute or surface feet per minute operating parameter of the tool, respectively, insofar as it applies and is useful. It is to be appreciated that these are physical description fields. [0044] In addition to the columns of information relating to the tools, general information about the machine operation is also selectively provided. In the preferred display 70, such auxiliary information includes: "Part", i.e. an identifier for the part being produced by the machine; "Machine Count", i.e. number of parts produced so far; "Work Order" and "Revision No." therefor; and selected user authorization dialogs including "Authorization Name" and "Password". Optionally, the latter can be used to limit the ability to change machine and/or tool settings to authorized operators or other authorized individuals. [0045] The information contained in tooling setup screen 70 shown in FIG. 4 corresponds to an existing part or job running on machine #1 which is in turn connected to the monitoring apparatus 10. Preferably, the tooling setup 70 or a similar interfacing element is also usable in an off-line mode. For example, when a new part or job is commissioned, it is advantageous to set up the tooling parameters of the monitoring apparatus 10 for monitoring the new job prior to placing the machine on line on the shop floor. This permits the tooling parameters to be adjusted without impacting machine run time. Advantageously, certain options of the tooling setup 70, such as the reset buttons 74, are disabled when performing off-line tooling setup.).
Regarding claim 5, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a button for displaying a replacement history of a specific maintenance component among the maintenance components on the maintenance component management screen, and  wherein when the button for displaying the replacement history of the specific maintenance component is pressed, the screen control part is configured to display, on the display part, a maintenance component replacement screen, which displays component replacement information including the number of replacing the specific maintenance component ( [0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0016] The actual configuration database 22 and the desired configuration database 24 provide input configuration data to the data processor 30. The data processor 30 outputs upgrade requirements data to the upgrade requirements database 26 and the supervisory database 28 based on the input of the configuration data. The supervisory database 28 may include historical configuration data on previous configurations and associated performance of previous configurations of the mechanical equipment. The upgrade requirements database 26 is coupled to an output communications interface 32. [0034] In general, the supervisory database 28 supports management's oversight of the managing of the configuration. Additionally, the supervisory database 28 retains the historical records of prior configuration alterations. The supervisory database 28 tracks historic configurations of the mechanical equipment and any associated failure or defect with historic configurations. A description of the failure or defect, a date of detection of the failure of defect, determined causal factors from failure analysis activities, and resolution or repair of the failure or defect are preferably noted in the supervisory database 28. The foregoing failure or defect data may supplement or be used to update mean-time-between failure (MTBF) data provided by the manufacturer on components or assemblies of the equipment. In turn, the updated MTBF may be used to change the desired configuration with input from engineering over the engineering input/output device 12. [0035] The supervisory database 28 may record approvals of engineering changes to the desired configuration database 24. In addition, the supervisory database 28 may record and archive approvals of work, past configurations, or inspections by maintenance staff. [0036] Thus, the supervisory database 28 promotes accountability of mechanics, technicians, engineers, and management for activities related to managing the configuration. This supervisory database 28 may represent a repository of historical records, including satisfaction records of executed configuration changes for the purpose of regulatory compliance, safety compliance, or otherwise.).
Regarding claim 6, McDonnell discloses:
wherein the screen control part is configured to display, on the display part, a data trace button for graphically displaying the component data on the maintenance component detailed screen, and when the data trace button is pressed, the operation part is configured to display the cumulative value of the component data of the maintenance component on the display part on a time axis for a predetermined period of time ([0048] With reference next to FIG. 6, the tool cycle count 86 and the machine operation rate 90 are used to project the tool change time for each tool 92. The projecting step(s) 92 is/are repeated for each tool of the cycled machine to produce a table of tool change times for the plurality of tools 94. [0049] With reference to FIG. 7, a preferred method for projecting 92 the replacement time for a tool is described. Given the present tool cycle count 86 and the rate of machine operation 90, which is assumed to be linear, a linear plot 96 is calculated starting at the present tool cycle count 86 and proceeding downward with a slope magnitude corresponding to the machine operation rate 90. At a point 98 the plotted line 96 reaches zero tool cycle counts. The time interval between the present and the time when the tool cycle count reaches zero is the projected tool replacement time 94. [0061] With reference to FIG. 14, an exemplary production run report 180 indicates statistics for machines during a period between a start date and time of 1/1/02 at 06:00 and an end date and time of 1/15/02 at 06:00. Such a report is particularly suitable for creation after fulfilling a production order to determine machine-related expenses incurred in fulfilling the order. Of course additional, less or different information can be included. The report 180 can also be useful for preparing a price quotation for a similar production run. [0062] It is to be appreciated that one purpose of the production run report 180 is to determine how many parts were made in a given period of time. Another purpose is to determine how much time the machine was up and running during a given period of time. An additional purpose is to display the rate at which the machine was operating during the time it was running. Yet still further another purpose of the production run report 180 is to show the number of tool resets which were required for the operator to perform during a given period of time. [0063] In a preferred embodiment, reports such as the exemplary reports 160, 170, 180 are optionally printed or saved to diskette or another storage medium.  ).
Regarding claim 8, McDonnell discloses:
wherein the operation part is configured to:
cause the collection part to collect component data corresponding to a specific mechanism as one of the maintenance components and each of plural components constituting the specific mechanism, and 
cause the determination part to:
compare a cumulative value of the component data calculated by integrating or counting up the component data and a predetermined threshold value for each component data, and when at least one of the component data exceeds the predetermined threshold value, determine a replacement time of the specific mechanism ([0014] In accordance with still yet a further aspect of the invention, a monitoring device for monitoring at least one cycling manufacturing machine having a plurality of component tools is provided. The monitoring device includes a counter, a processor, and at least one visual indicator corresponding to at least one cycling manufacturing machine. The visual indicator is in operative communication with the processor and includes first, second, and third indicia corresponding to a status of the cycling machine. The first indicia corresponds to the at least one cycling machine having one or more than one threshold time increments remaining before scheduled replacement of any of its component tools. The second indicia corresponds to the at least one cycling machine having a positive time value remaining before scheduled replacement of any of its component tools and having less than a threshold time before scheduled replacement of at least one of its component tools. Lastly, the third indicia corresponds to at least one cycling machine working beyond the scheduled replacement time of at least one of its component tools. The visual indicia are displayed for each tool of all machines associated with the monitoring apparatus. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0047] With reference to FIGS. 5 through 7, a preferred method for performing the tool replacement time projections will be described. As diagrammed in FIG. 5, the machine cycling is monitored 80 to maintain a running total of the number of machine cycles 82. For each machine cycle, the tool cycle count is decremented 84 to maintain a running value of the tool cycle count 86. The decrementing 84 is repeated for each tool of the cycled machine. The number of machine cycles 82 is also operatively differentiated 88 to obtain a machine operation rate 90, for example in units of seconds per cycles. The differentiation 88 can be performed numerically, e.g. by averaging the number of machine cycles over a selected or fixed time interval window. Since, as mentioned previously, machines in production lines are typically operated at a relatively uniform rate, simple averaging is typically adequate. Preferably, a moving average is used to recalculate the operating rate value to compensate for production runs that speed up or slow down due to conditions such as temperature, gear ratio changes, machine wear, and other factors. Of course, more complex numerical differentiation methods known in the mathematical arts can be employed as desired. [0050] With reference to FIG. 8, the preferred method for selecting the count background color to indicate the status of a tool is described. In a selection 100, the tool is selected 102. The replacement time for the tool is calculated 104, e.g. using the method previously described with reference to FIGS. 5 through 7, to yield a scheduled tool replacement time 106. This time 106 is compared 108 with a threshold time below which the operator is to be notified of the impending scheduled tool changeout. If the scheduled replacement time 106 is not less than the threshold, a green indicator is returned 110. If the scheduled replacement time 106 is, however, less than the threshold, then the appropriate indicator is yellow or red 112. A typical value for the threshold is fifteen minutes, but this value is preferably adjustable by the operator. [0051] If the tool status is either yellow or red 112, then the scheduled replacement time 106 is checked 114 against an urgency threshold. Typically, the urgency threshold is zero, i.e. a tool which is overdue for replacement triggers the red urgency indicator 116. If the scheduled changeout is greater than the urgency threshold, then a yellow tool status is preferably returned 118. [0052] It will be appreciated that the method of FIG. 8 is repeated for each tool of a machine. After each tool is assigned a status, e.g. green, yellow, or red, the machine as a whole can be assigned a status, e.g. the status color indicator 54, 56, 58 shown in FIG. 3. If any tool has a red status indicating urgent replacement, then the machine is assigned red status. If no tools have red status but one or more tools have a yellow status indicating an impending changeout status, then the machine is assigned a yellow status. Finally, if every tool of the machine is assigned a green status, then the machine is assigned a green status indicating that no tool changes are imminent, where "imminent" is defined by the threshold time, e.g. fifteen minutes. ).
Regarding claim 9, McDonnell discloses:
a maintenance component list configured to set the one or more components or the one or more mechanisms selected as the maintenance components so as to be displayed, wherein the operation part is configured to update the maintenance component list to be arranged from the top thereof, sequentially from a maintenance component having an earliest replacement time among the maintenance components, and wherein the operation part of configured to cause the screen control part to display, on the display part, the maintenance component management screen based on the updated maintenance component list ([0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0061] With reference to FIG. 14, an exemplary production run report 180 indicates statistics for machines during a period between a start date and time of 1/1/02 at 06:00 and an end date and time of 1/15/02 at 06:00. Such a report is particularly suitable for creation after fulfilling a production order to determine machine-related expenses incurred in fulfilling the order. Of course additional, less or different information can be included. The report 180 can also be useful for preparing a price quotation for a similar production run. [0062] It is to be appreciated that one purpose of the production run report 180 is to determine how many parts were made in a given period of time. Another purpose is to determine how much time the machine was up and running during a given period of time. An additional purpose is to display the rate at which the machine was operating during the time it was running. Yet still further another purpose of the production run report 180 is to show the number of tool resets which were required for the operator to perform during a given period of time. [0063] In a preferred embodiment, reports such as the exemplary reports 160, 170, 180 are optionally printed or saved to diskette or another storage medium.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US Patent Publication 2003/0182014) in view of Sato (US Patent Publication 2017/0178015) and Yoshinaga (US Patent Publication 2004/0186607).

Regarding claim 3, McDonnell does not explicitly disclose:
wherein the screen control part is configured to display, on the display part, a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen.
However, Yoshinaga which is directed to a display device that displays data related to monitoring an industrial machine further teaches:
wherein the screen control part is configured to display, on the display part, a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen ( [0061] The touch panel 4 is attached to the entire sub-screen region 12b. The sub-screen region 12b includes a sub-screen selection unit 16. The sub-screen selection unit 16 comprises a current value button, a temperature button, a monitor table button, a production button, and a non-display button. [0067] When the non-display button of the sub-screen selection unit 16 is touched, a non-display screen appears.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include display[ing] a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen since such modification in the display of McDonnell is just a use of a known technique to improve similar devices in the same way. As in Yoshinaga, it is within the capabilities of one of ordinary skill in the art to include a non-display button to the display with the predicted result of providing a sub-screen with additional data.
Regarding claim 7, McDonnell discloses:
wherein the screen control part is configured to display a name of the component data of the management target, a date of a reference time, and the cumulative value of the component data for each predetermined period of time ([0040] The display panel 52 of the main display screen 50 also includes indicators 60 that are operatively connected with the machine cycle detector, e.g. detectors 16, 18, corresponding the machine. The indicators 60 change state, preferably light up or otherwise change in appearance, when completion of a machine cycle is detected, e.g. as shown for the indicator 60.sub.2 corresponding to machine #1. [0041] As also seen in FIG. 3, the display screen 50 includes a second panel 62 entitled "Tool Times Pending". The panel 62 provides a list of every tool of all of the operating machines sorted by the time pending until scheduled tool replacement. Standard "scroll" buttons are provided so that additional tools in the list that are not shown on the screen can be viewed. It will be seen that machine #1 has four tools, numbered 2, 3, 5, and 8. Tool 8 is overdue for scheduled tool replacement by 74 minutes. (The negative sign of "-74" minutes indicates that the replacement is past due). This tool is the source of the red count background 54 for machine #1 in the "Machine Operations & Counts" panel 52, Machine #2, which has a yellow count background 58 in the "Machine Operations & Counts" panel 52, has tools numbered 1, 3, 4, and 5 which are due for scheduled replacement in 11 minutes, 11 minutes, 32 minutes, and 15 minutes, respectively. In the illustrated embodiment, 11 minutes is within the user selectable threshold for providing the user with a yellow indicator that indicates pending tool replacement is scheduled. It will also be observed that machine #3 has only a single tool numbered 4 which is not due for scheduled replacement for 32 minutes. As this time is positive and longer than the threshold time assigned by the user to that tool, the green count background 56 is associated with machine #3 in the "Machine Operations & Counts" panel 52. The panel 62 is thus seen to provide the operator with a useful summary of the scheduled tool replacements given the present operating conditions and machine operating rates. [0042] The display screen 50 provides the machine operator with the relevant useful monitoring information at-a-glance, but does not effectuate updating, e.g. when a tool is in fact replaced. With reference now to FIG. 4, the preferred user interface display screen 70 which is suitable for such updating is described. The display screen 70 is preferably accessed through the display screen 50 in a simple and intuitive manner, such as by double-clicking on the counter display 54, 56, 58 corresponding to the machine which is to be selected. [0061] With reference to FIG. 14, an exemplary production run report 180 indicates statistics for machines during a period between a start date and time of 1/1/02 at 06:00 and an end date and time of 1/15/02 at 06:00. Such a report is particularly suitable for creation after fulfilling a production order to determine machine-related expenses incurred in fulfilling the order. Of course additional, less or different information can be included. The report 180 can also be useful for preparing a price quotation for a similar production run. [0062] It is to be appreciated that one purpose of the production run report 180 is to determine how many parts were made in a given period of time. Another purpose is to determine how much time the machine was up and running during a given period of time. An additional purpose is to display the rate at which the machine was operating during the time it was running. Yet still further another purpose of the production run report 180 is to show the number of tool resets which were required for the operator to perform during a given period of time. [0063] In a preferred embodiment, reports such as the exemplary reports 160, 170, 180 are optionally printed or saved to diskette or another storage medium. )
McDonnell does not explicitly disclose:
wherein the screen control part is configured to display a trace graph of component data ([0032] FIG. 2 shows a display device 2 of an injection molding machine 1. The display device 2 comprises a screen display unit 3, a touch panel 4, a direct screen selection unit 5, an input signal controller 6, a main screen memory 7, a sub-screen memory 8, a screen controller 9, a screen data memory (e.g., a VRAM) 10, and a database 11. Figure 3 [0033] The screen display unit 3 is mounted on a surface area of the display device 2. The unit 3 is formed of, e.g., a liquid crystal panel. The unit 3 displays the contents of screen data stored in the screen data memory 10. [0034] The touch panel 4 is transparent and is attached to the screen display unit 3. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include display[ing] a trace graph since such modification in the display of McDonnell is just a use of a known technique to improve similar devices in the same way. As in Yoshinaga, it is within the capabilities of one of ordinary skill in the art to include a graphical display to the display with the predicted result of providing a graphical representation of the data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689